COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jackie Anderson, Patrick Cockerham, Diann Banks, Herbert Lenton,
                          and Mable Caleb v. Terry Grier, Superintendent of the Houston
                          Independent School District

Appellate case number:    01-15-00285-CV

Trial court case number: 2010-21712

Trial court:              164th District Court of Harris County

        “Appellee’s Report Regarding Status of Settlement Discussions” filed on July 15, 2016
informed the Court that the Board of Trustees for the Houston Independent School District Board
will be considering a settlement offer at its scheduled meeting in August 2016. The Court requests
that the parties file an updated status report regarding this case within 3 days of the August board
meeting.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: July 21, 2016